DETAILED ACTION
The communication dated 4/7/2022 has been entered and fully considered.
Claims 1-20 are pending. Claims 1-2, 4-5, 7, 9-10, 12-13, 15, 17 and 19 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The Applicant’s amendments have overcome the 112(b) rejections set forth in the Non-Final Office Action of 1/12/2022. Therefore, the 112(b) rejections have been withdrawn.
Applicant’s arguments, see pgs. 9-10, filed 4/7/2022, with respect to the rejection(s) of claim(s) 1, 9 and 17, under § 103 have been fully considered and are persuasive. The Applicant argues that BODELL does not teach or suggest generating a first list and a second list, the first list to include pairs of component of a plurality of components that are in contact, the second list to include individual components of the plurality of component and corresponding volumes, the first list and second list to be inputs to a forward search process and a reverse search process. The Examiner agrees that BODELL does not teach or suggest generating a first list and a second list, the first list to include pairs of component of a plurality of components that are in contact, the second list to include individual components of the plurality of component and corresponding volumes, the first list and second list to be inputs to a forward search process and a reverse search process. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving an indication of an assembly, generating a first and a second list, determining first costs associated with producing combinations of plurality of components, determining second costs associated with producing combinations of plurality of components, selecting a first combination of the plurality of components, and transmitting the selected combination of the plurality of components to a controller.
The limitations of receiving an indication of an assembly, generating a first list and a second list, determining first costs; determining second costs; selecting a first combination; and transmitting the selected combination, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the costs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the receiving, generating, determining, selecting and transmitting steps. The processor in all the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, generating, determining, selecting and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-8, 10-16 and 18-20 are also rejected as being dependent on claims 1, 9 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al. (U.S. 8,412,588), hereinafter BODELL, in view of Stankoulov (U.S. PGPUB 2016/0153796), hereinafter STANKOULOV.
Regarding claim 1, BODELL teaches: A method (BODELL teaches a method [Abstract]) comprising: receiving, by a processor, an indication of an assembly to produce by additive manufacturing (AM) (BODELL teaches the on-demand product fabrication system (100) may comprise one or more central processing units (CPUs) [Col. 2, lines 47-49; Fig. 1]), the assembly including a plurality of components (BODELL teaches the fabrication system (100) has different computing devices (102, 104, and 106) [Col. 2, lines 33-38; Fig. 1]); generating, by the processor, a first list and a second list, the first list to include pairs of components of the plurality of components that are in contact, the second list to include individual components of the plurality of components and corresponding volumes, the first list and second list to be inputs to a forward search process and a reverse search process; determining, by the processor, first costs associated with producing combinations of the plurality of components based on the forward search process that starts with individual components of the plurality of components and iteratively adds another component of the plurality of components thereto to generate the combinations until an entirety of the assembly is accounted for (BODELL teaches the on-demand fabrication system may include various components such that as a user interaction framework (110) and a content aggregation module (112) [Col. 3, lines 11-13]. BODELL teaches the content aggregation module may communicate or be coupled to one or more databases that may provide models and/or a set of existing content form which the user may select to fabricate the on-demand product (124) [Col. 3, lines 13-20]), the forward search process selecting a first one of the individual components of the plurality of components and adding the other components in combinations based on calculated costs associated with producing the individual components and the combinations thereof; determining, by the processor, second costs associated with producing combinations of the plurality components based on the reverse search process that starts with the entirety of the assembly generated by the forward search process and iteratively removes ones of the plurality of components therefrom to generate the combinations until a two-component set is reached, the reverse search process removing the ones of the plurality of components in combinations based on calculated cost associated with producing the combinations thereof; automatically selecting, by the processor, a first combination of the plurality of components from the combinations of the plurality of components determined by the forward search process and the reverse search process, the selection based on the first costs and the second costs; and transmitting the selected combination of the plurality of components to an AM controller (BODELL teaches after selecting a model and/or a product, the user, via the user interactive framework (110), may receive a fabricated on demand product (124) [Col. 4, lines 54-56]. BODELL teaches the product fabrication systems (120a/120b) may include one or more three-dimensional printing devices, which may vary in type, function, location etc. [Col. 4, lines 61-63]).
BODELL is silent as to receiving information, generating a list, determining costs, selecting a combination, and transmitting the information. In the same field of endeavor, information, STANKOULOV teaches retrieving a set of parameters, retrieving the information that comprises a plurality of links and each link comprises a cost value; and determining a range projection from among the plurality of links, and evaluating the plurality of links [0056]. STANKOULOV teaches various tables are used for determining parameters and factors are selected [0162]. STANKOULOV teaches various lists are used [0203]. STANKOULOV teaches receiving information and then generating an open queue [0210-0211]. STANKOULOV teaches determining the costs and lists [0212-0213] and projections can be transmitted to a client device [0224]. STANKOULOV teaches the concepts of receiving information, generating a list, determining costs, selecting a combination, and transmitting the information. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL, by having the concepts of receiving information, generating a list, determining costs, selecting a combination, and transmitting the information, as suggested by STANKOULOV, in order to reduce processing burden [0272].
Regarding claim 2, BODELL teaches: wherein the indication of the assembly to produce by AM is received via a user interface (BODELL teaches the on-demand product fabrication system, the user may access tools associated with the user interaction framework (110) to input a manufacturable model of a product to be fabricated on demand, and the model may be sent via the network (108) and the user interaction framework (110) to the model database (114) for storage [Co. 4, lines 30-35]. BODELL teaches after selecting a model and/or product, the user, via the user interaction framework, may receive a fabricated on demand product (124) that may go through the product fabrication system (120a/120b) [Col. 4, lines 51-61]. The production fabrication systems (120a/120b) may include one or more three-dimensional printing devices [Col. 4, lines 61-62]).
Regarding claim 3, BODELL teaches: wherein the indication of the assembly to produce by AM specifies a sub-assembly of another assembly (BODELL teaches the product a plurality of components, the information about the product comprises information about at least some of the plurality of components, and the request from the second user comprises a request to obtain at least one of the plurality of components [claim 8]. BODELL teaches in some embodiments, the items selected may be one or more components of a final product or kits of components of products for assembly by a user [Col. 2, lines 20-23]. It would have been obvious to one ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL, by choosing a component of a final product or in order to create a kit for a user [Col. 2, lines 22-23]).
Regarding claim 4, BODELL teaches: wherein the plurality of components includes at least two different components (BODELL teaches a single product fabrication request can go to a local product fabrication system (120a) and another high-volume product request to a third-party may go to another product fabrication system (120b) capable of handling large jobs [Col. 5, lines 5-10]).
Regarding claim 5, BODELL teaches: wherein the forward search process includes calculating an objective associated with the individual components of the plurality of components and combinations thereof (BODELL teaches model validation tools (306) for provide error messages to aid the designer to make corrections or alterations to the model and help the user improve or optimize the model and test the product designs for defects before the prototypes are fabricated [Col. 6, lines 45-59]. BODELL teaches the tools (306) may be used to subject the model to similar conditions as in the real world, including, e.g., stresses, impact, heat, airflow, and the like [Col. 6, lines 60-62], which would inherently need to use calculations to test these conditions).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al. (U.S. 8,412,588), hereinafter BODELL, and Stankoulov (U.S. PGPUB 2016/0153796), hereinafter STANKOULOV, as applied to claim 1 above, and further in view of Raffo (U.S. PGPUB 2006/0101383), hereinafter RAFFO.
Regarding claim 6, BODELL and STANKOULOV do not explicitly teach: wherein the forward search process starts with a lowest cost component and in subsequent iterations adds other components of the plurality of components having the lowest cost thereto in combinations. In the same field of endeavor, data, RAFFO teaches a useful metric for the software development simulation is cost [0023; claims 18 and 14]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to choose lower cost components to stay below a budget [0005], as suggested by RAFFO.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL and STANKOULOV, by having a metric be cost, as suggested by RAFFO, in order to determine if a project with achieve a desired level of performance [0023].
Regarding claim 7, RAFFO further teaches: wherein the reverse search process is performed after the forward search process and includes calculating the cost associated with the individual components of the plurality of components and combinations thereof (RAFFO teaches a forward process [0033; 0037]. RAFFO teaches a reverse simulation process is performed and determine the least cost in resource addition or reallocation [0038; Fig. 4]), but for the costs previously calculated for the individual components of the plurality of components and combinations thereof by the forward search process.
Regarding claim 8, RAFFO further teaches: wherein the reverse search process starts with the entirety of the assembly and iteratively removes components of the plurality of components having the lowest cost therefrom in combinations (RAFFO teaches comparing data to determine which stage would add the most benefit for the least cost in resource addition or reallocation [0038]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al. (U.S. 8,412,588), hereinafter BODELL, and Stankoulov (U.S. PGPUB 2016/0153796), hereinafter STANKOULOV, as applied to claim 1 above, and further in view of Shukla et al. (U.S. 8,346,791), hereinafter SHUKLA.
Regarding claim 6, BODELL and STANKOULOV teach all of the limitations as stated above, but do not explicitly teach: wherein the forward search process starts with a lowest cost component and in subsequent iterations adds other components of the plurality of components having the lowest cost thereto in combinations. In the same field of endeavor, lowest cost components, SHUKLA teaches user can submit a search query (109) and the search engine (112) can forward the search query to the system for evaluation [Col. 4, lines 32-34]. SHUKLA teaches other selection processes in addition to transformation costs can also be used to select from the queries, for example a query of “cheap parts” can be selected over other queries [Col. 14, lines 6-18]. SHUKLA teaches the concept of choosing cheap parts for a query and end product. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL and STANKOULOV, by having a query for cheap parts, as suggested by SHUKLA, in order to obtain better results through search queries [Col. 3, lines 10-12].
Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al. (U.S. 8,412,588), hereinafter BODELL, in view of Stankoulov (U.S. PGPUB 2016/0153796), hereinafter STANKOULOV.
Regarding claim 9, BODELL teaches: A system (BODELL teaches a system [Abstract]) comprising: a memory storing processor-executable instructions (BODELL teaches the system and the processing unit (204) may also communicate to and from memory (210) [Col. 5, lines 43-46]. BODELL teaches the memory (210) contains computer program instructions that the processing unit (204) executes in order to implement one or more embodiments [Col. 5, lines 50-53]); and a processor to execute the processor-executable instructions to cause the system to: receive an indication of an assembly to produce by additive manufacturing (AM) (BODELL teaches the on-demand product fabrication system (100) may comprise computing devices (102, 104 and 106) and may comprise one or more central processing units (CPUs) [Col. 2, lines 34-49; Fig. 1]. BODELL teaches the products can be fabricated based at least in part on a manufacturable model [Col. 2, lines 62-65].), the assembly including a plurality of components (BODELL teaches the fabrication system (100) has different computing devices (102, 104, and 106) [Col. 2, lines 33-38; Fig. 1]. BODELL also teaches a network interface (206), processing unit (204), input/output device interface (220), an optional display (202), an optional input device (224), and a computer readable medium drive (207) [Col. 5, lines 31-38]); generate a first list and a second list, the first list to include pairs of components of the plurality of components that are in contact, the second list to include individual components of the plurality of components and corresponding volumes, the first list and second list to be inputs to a forward search process and a reverse search process; determine first costs associate with producing combinations of the plurality of components based on the forward search process that starts with individual components of the plurality of components and iteratively adds another component of the plurality of components thereto to generate the combinations until an entirety of the assembly is accounted for (BODELL teaches the on-demand fabrication system may include various components such that as a user interaction framework (110) and a content aggregation module (112) [Col. 3, lines 11-13]. BODELL teaches the content aggregation module may communicate or be coupled to one or more databases that may provide models and/or a set of existing content form which the user may select to fabricate the on-demand product (124) [Col. 3, lines 13-20]), the forward search process selecting a first one of the individual components of the plurality of components and adding the other components in combinations based on calculated costs associated with producing the individual components of the plurality of components and combinations thereof; determine second costs associate with producing combinations of the plurality of components based on the reverse search process that starts with the entirety of the assembly as generated by the forward search process and iteratively removes components of the plurality of components therefrom to generate the combinations until a two-component set is reached, the reverse search process removing the ones of the plurality of components in combinations based on calculated costs associated with producing the combinations thereof; automatically select a first combination of the plurality of components from the combinations of the plurality of components determined by the forward search process and the reverse search process, the selection based on the first costs and the second costs; and transmit the first combination of the plurality of components to an AM controller (BODELL teaches after selecting a model and/or a product, the user, via the user interactive framework (110), may receive a fabricated on demand product (124) [Col. 4, lines 54-56]. BODELL teaches the product fabrication systems (120a/120b) may include one or more three-dimensional printing devices, which may vary in type, function, location etc. [Col. 4, lines 61-63]).
BODELL is silent as to: determine based on a forward search process that starts with individual components of the plurality of components and iteratively adds other components of the plurality of components thereto in combinations until an entirety of the assembly is accounted for, the forward search process adding the other components in combinations based on a calculated cost associated with the individual components of the plurality of components and combinations thereof, determine based on a reverse search process that starts with the entirety of the assembly and iteratively removes components of the plurality of components therefrom in combinations until a two-component set is reached, the reverse search process removing the components in combinations based on the calculated cost associated with the individual components of the plurality of components and combinations thereof, automatically select an optimal combination of the plurality of components from the combinations of the plurality of components determined by the forward search process and the reverse search process.
BODELL is silent as to receiving information, generating a list, determining costs, selecting a combination, and transmitting the information. In the same field of endeavor, information, STANKOULOV teaches retrieving a set of parameters, retrieving the information that comprises a plurality of links and each link comprises a cost value; and determining a range projection from among the plurality of links, and evaluating the plurality of links [0056]. STANKOULOV teaches various tables are used for determining parameters and factors are selected [0162]. STANKOULOV teaches various lists are used [0203]. STANKOULOV teaches receiving information and then generating an open queue [0210-0211]. STANKOULOV teaches determining the costs and lists [0212-0213] and projections can be transmitted to a client device [0224]. STANKOULOV teaches the concepts of receiving information, generating a list, determining costs, selecting a combination, and transmitting the information. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL, by having the concepts of receiving information, generating a list, determining costs, selecting a combination, and transmitting the information, as suggested by STANKOULOV, in order to reduce processing burden [0272].
Regarding claim 10, BODELL teaches: wherein the indication of the assembly to produce by AM is received via a user interface (BODELL teaches the on-demand product fabrication system, the user may access tools associated with the user interaction framework (110) to input a manufacturable model of a product to be fabricated on demand, and the model may be sent via the network (108) and the user interaction framework (110) to the model database (114) for storage [Co. 4, lines 30-35]. BODELL teaches after selecting a model and/or product, the user, via the user interaction framework, may receive a fabricated on demand product (124) that may go through the product fabrication system (120a/120b) [Col. 4, lines 51-61]. The production fabrication systems (120a/120b) may include one or more three-dimensional printing devices [Col. 4, lines 61-62]).
Regarding claim 11, BODELL teaches: wherein the indication of the assembly to produce by AM specifies a sub-assembly of another assembly (BODELL teaches the product a plurality of components, the information about the product comprises information about at least some of the plurality of components, and the request from the second user comprises a request to obtain at least one of the plurality of components [claim 8]. BODELL teaches in some embodiments, the items selected may be one or more components of a final product or kits of components of products for assembly by a user [Col. 2, lines 20-23]. It would have been obvious to one ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL, by choosing a component of a final product or in order to create a kit for a user [Col. 2, lines 22-23]).
Regarding claim 12, BODELL teaches: wherein the plurality of components includes at least two different components (BODELL teaches a single product fabrication request can go to a local product fabrication system (120a) and another high-volume product request to a third-party may go to another product fabrication system (120b) capable of handling large jobs [Col. 5, lines 5-10]).
Regarding claim 13, BODELL teaches: wherein the forward search process includes calculating an objective associated with the individual components of the plurality of components and combinations thereof (BODELL teaches model validation tools (306) for provide error messages to aid the designer to make corrections or alterations to the model and help the user improve or optimize the model and test the product designs for defects before the prototypes are fabricated [Col. 6, lines 45-59]. BODELL teaches the tools (306) may be used to subject the model to similar conditions as in the real world, including, e.g., stresses, impact, heat, airflow, and the like [Col. 6, lines 60-62], which would inherently need to use calculations to test these conditions).
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al. (U.S. 8,412,588), hereinafter BODELL, and Stankoulov (U.S. PGPUB 2016/0153796), hereinafter STANKOULOV, as applied to claim 9 above, and further in view of Raffo (U.S. PGPUB 2006/0101383), hereinafter RAFFO.
Regarding claim 14, BODELL and STANKOULOV do not explicitly teach: wherein the forward search process starts with a lowest cost component and in subsequent iterations adds other components of the plurality of components having the lowest cost thereto in combinations. In the same field of endeavor, data, RAFFO teaches a useful metric for the software development simulation is cost [0023; claims 18 and 14]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to choose lower cost components to stay below a budget [0005], as suggested by RAFFO.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL and STANKOULOV, by having a metric be cost, as suggested by RAFFO, in order to determine if a project with achieve a desired level of performance [0023].
Regarding claim 15, RAFFO further teaches: wherein the reverse search process is performed after the forward search process and includes calculating the cost associated with the individual components of the plurality of components and combinations thereof (RAFFO teaches a forward process [0033; 0037]. RAFFO teaches a reverse simulation process is performed and determine the least cost in resource addition or reallocation [0038; Fig. 4]), but for the costs previously calculated for the individual components of the plurality of components and combinations thereof by the forward search process and reverse search process.
Regarding claim 16, RAFFO further teaches: wherein the reverse search process starts with the entirety of the assembly and iteratively removes components of the plurality of components having the lowest cost therefrom in combinations (RAFFO teaches comparing data to determine which stage would add the most benefit for the least cost in resource addition or reallocation [0038]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al. (U.S. 8,412,588), hereinafter BODELL, and Stankoulov (U.S. PGPUB 2016/0153796), hereinafter STANKOULOV, as applied to claim 9 above, and further in view of Shukla et al. (U.S. 8,346,791), hereinafter SHUKLA.
Regarding claim 14, BODELL and STANKOULOV teach all of the limitations as stated above, but do not explicitly teach: wherein the forward search process starts with a lowest cost component and in subsequent iterations adds other components of the plurality of components having the lowest cost thereto in combinations. In the same field of endeavor, lowest cost components, SHUKLA teaches user can submit a search query (109) and the search engine (112) can forward the search query to the system for evaluation [Col. 4, lines 32-34]. SHUKLA teaches other selection processes in addition to transformation costs can also be used to select from the queries, for example a query of “cheap parts” can be selected over other queries [Col. 14, lines 6-18]. SHUKLA teaches the concept of choosing cheap parts for a query and end product. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL and STANKOULOV, by having a query for cheap parts, as suggested by SHUKLA, in order to obtain better results through search queries [Col. 3, lines 10-12].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al. (U.S. 8,412,588), hereinafter BODELL, in view of Stankoulov (U.S. PGPUB 2016/0153796), hereinafter STANKOULOV.
Regarding claim 17, BODELL teaches: A computer-readable medium storing processor-executable instructions thereon (BODELL teaches a computer readable medium drive (207) [Col. 5, lines 33-38]), the medium comprising: a memory storing processor-executable instructions (BODELL teaches the system and the processing unit (204) may also communicate to and from memory (210) [Col. 5, lines 43-46]. BODELL teaches the memory (210) contains computer program instructions that the processing unit (204) executes in order to implement one or more embodiments [Col. 5, lines 50-53]); and a processor to execute the processor-executable instructions (BODELL teaches the fabrication system also has a processing unit (204) [Col. 5, lines 33-35]. BODELL also teaches the processing unit may receive information and instructions from other computing systems or services via a network and the processing unit may also communicate to and from memory (210) [Col. 5, lines 41-46]. BODELL also teaches the memory contains computer program instructions that the processing unit executes in order to implement one or more embodiments [Col. 5, lines 50-52]) to cause the system to: receive an indication of an assembly to produce by additive manufacturing (AM) (BODELL also teaches the memory contains computer program instructions that the processing unit executes in order to implement one or more embodiments [Col. 5, lines 50-52]), the assembly including a plurality of components (BODELL teaches the fabrication system (100) has different computing devices (102, 104, and 106) [Col. 2, lines 33-38; Fig. 1]. BODELL also teaches a network interface (206), processing unit (204), input/output device interface (220), an optional display (202), an optional input device (224), and a computer readable medium drive (207) [Col. 5, lines 31-38]); generate a first list and a second list, the first list to includes pairs of components of the plurality of components that are in contact, the second list to include individual components of the plurality of components and corresponding volumes, the first list and second list to be inputs to a forward search process and a reverse search process; determine first costs associated with producing combinations of the plurality of components based on the forward search process that starts with individual components of the plurality of components and iteratively adds another component of the plurality of components thereto to generate combinations until an entirety of the assembly is accounted for (BODELL teaches the memory (210) may store an operating system (214) that provides computer program instructions for use by the processing unit (204) in the general administration and operation of the on-demand product fabrication system (100) [Col. 5, lines 53-57]. BODELL teaches the on-demand fabrication system may include various components such that as a user interaction framework (110) and a content aggregation module (112) [Col. 3, lines 11-13]. BODELL teaches the content aggregation module may communicate or be coupled to one or more databases that may provide models and/or a set of existing content form which the user may select to fabricate the on-demand product (124) [Col. 3, lines 13-20]), the forward search process selecting a first one of the individual components of the plurality of components and adding the other components in combinations based on calculated costs associated with the individual components of the plurality of components and combinations thereof; determine second costs associated with producing combinations of the plurality of components based on the reverse search process that starts with the entirety of the assembly that was generated by the forward search process and iteratively removes components of the plurality of components therefrom to generate the combinations until a two-component set is reached, the reverse search process removing the ones of the plurality of components in combinations based on calculated costs associated with the individual components of the plurality of components and combinations thereof; automatically select a combination of the plurality of components from the combinations determined by the forward search process and the reverse search process; and transmit the selection of the combination of the plurality of components to an AM controller (BODELL teaches the memory (210) may store an operating system (214) that provides computer program instructions for use by the processing unit (204) in the general administration and operation of the on-demand product fabrication system (100) [Col. 5, lines 53-57]).
BODELL is silent as to receiving information, generating a list, determining costs, selecting a combination, and transmitting the information. In the same field of endeavor, information, STANKOULOV teaches retrieving a set of parameters, retrieving the information that comprises a plurality of links and each link comprises a cost value; and determining a range projection from among the plurality of links, and evaluating the plurality of links [0056]. STANKOULOV teaches various tables are used for determining parameters and factors are selected [0162]. STANKOULOV teaches various lists are used [0203]. STANKOULOV teaches receiving information and then generating an open queue [0210-0211]. STANKOULOV teaches determining the costs and lists [0212-0213] and projections can be transmitted to a client device [0224]. STANKOULOV teaches the concepts of receiving information, generating a list, determining costs, selecting a combination, and transmitting the information. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL, by having the concepts of receiving information, generating a list, determining costs, selecting a combination, and transmitting the information, as suggested by STANKOULOV, in order to reduce processing burden [0272].
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al. (U.S. 8,412,588), hereinafter BODELL, and Stankoulov (U.S. PGPUB 2016/0153796), hereinafter STANKOULOV, as applied to claim 17 above, and further in view of Raffo (U.S. PGPUB 2006/0101383), hereinafter RAFFO.
Regarding claim 18, BODELL and STANKOULOV do not explicitly teach: wherein the forward search process starts with a lowest cost component and in subsequent iterations adds other components of the plurality of components having the lowest cost thereto in combinations. In the same field of endeavor, data, RAFFO teaches a useful metric for the software development simulation is cost [0023; claims 18 and 14]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to choose lower cost components to stay below a budget [0005], as suggested by RAFFO.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL and STANKOULOV, by having a metric be cost, as suggested by RAFFO, in order to determine if a project with achieve a desired level of performance [0023].
Regarding claim 19, RAFFO further teaches: wherein the reverse search process is performed after the forward search process and includes calculating the cost associated with the individual components of the plurality of components and combinations thereof (RAFFO teaches a forward process [0033; 0037]. RAFFO teaches a reverse simulation process is performed and determine the least cost in resource addition or reallocation [0038; Fig. 4]), but for the costs previously calculated for the individual components of the plurality of components and combinations thereof by the forward search process.
Regarding claim 20, BODELL teaches: wherein the indication of the assembly to produce by AM specifies a sub-assembly of another assembly (BODELL teaches the product a plurality of components, the information about the product comprises information about at least some of the plurality of components, and the request from the second user comprises a request to obtain at least one of the plurality of components [claim 8]. BODELL teaches in some embodiments, the items selected may be one or more components of a final product or kits of components of products for assembly by a user [Col. 2, lines 20-23]. It would have been obvious to one ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL, by choosing a component of a final product or in order to create a kit for a user [Col. 2, lines 22-23]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al. (U.S. 8,412,588), hereinafter BODELL, and Stankoulov (U.S. PGPUB 2016/0153796), hereinafter STANKOULOV, as applied to claim 17 above, and further in view of Shukla et al. (U.S. 8,346,791), hereinafter SHUKLA.
Regarding claim 14, BODELL and STANKOULOV teach all of the limitations as stated above, but do not explicitly teach: wherein the forward search process starts with a lowest cost component and in subsequent iterations adds other components of the plurality of components having the lowest cost thereto in combinations. In the same field of endeavor, lowest cost components, SHUKLA teaches user can submit a search query (109) and the search engine (112) can forward the search query to the system for evaluation [Col. 4, lines 32-34]. SHUKLA teaches other selection processes in addition to transformation costs can also be used to select from the queries, for example a query of “cheap parts” can be selected over other queries [Col. 14, lines 6-18]. SHUKLA teaches the concept of choosing cheap parts for a query and end product. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BODELL and STANKOULOV, by having a query for cheap parts, as suggested by SHUKLA, in order to obtain better results through search queries [Col. 3, lines 10-12].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748